 



Exhibit 10.51

AGREEMENT TO TENDER

                  THIS AGREEMENT TO TENDER (the “Agreement”) is entered into as
of November 2, 2001, by and among CVG Investment LLC (“CVGI”), a Delaware
Limited Liability Company, GV Investment LLC (“GVI”), a Delaware Limited
Liability Company, Three Cities Fund III, L.P. (“TCF”), a Delaware Limited
Partnership and Thayer Equity Investors III, L.P., a Delaware limited
partnership (“TEI”, and together with CVGI, GVI and TCF, the “Shareholders,” or
each a “Shareholder”) and Classic Vacation Group, Inc. (the “Company”), a New
York corporation.

RECITALS

                  A.     CVGI and the Company are entering into a Note Purchase
Agreement of even date herewith (the“NPA”) which provides for (subject to the
conditions set forth therein) the purchase by CVGI from the Company of certain
7.5% Convertible Senior Subordinated Notes due December 31, 2006 and 7.5%
Exchangeable Senior Subordinated Notes due December 31, 2006 (collectively, the
“Notes”).

                  B.     TCF and TEI own or will own substantially all of the
membership interests of CVGI. In addition, TCF and TEI own, respectively,
386,300 and 9,599,749 shares of Company Common Stock (respectively, the “TCF
Shares” and the “TEI Shares” and, collectively, the “Shareholder Shares”).

                  C.     GVI owns certain 9% Convertible Notes due July 1, 2007
of the Company, which notes are convertible into shares of the Company’s Common
Stock (the “GVI Conversion Shares” and, (but only to the extent that GVI has
previously converted such notes into shares of Common Stock of the Company)
collectively with the Shareholder Shares, the “Committed Shares”)).

                  D.     In connection with the financing transaction
consummated under the NPA, paragraph 6.1 of the NPA contemplates that a company
formed by CVGI (“Acquisition”) will make a tender offer for all of the shares of
Company Common Stock which neither CVGI nor Acquisition owns (the “Acquisition
Tender Offer”). Paragraph 2.3(b) of the NPA contemplates that the Company may
terminate the NPA under paragraph 8.2 thereof in order to facilitate a
“Preferred Transaction” (as defined in, and which satisfies all the criteria
therefor set forth in clauses (ii)(x), (y) and (z) of paragraph 2.3(b) of, the
NPA).

                  E.     To the extent that any such Preferred Transaction
includes a merger or tender offer involving the purchase (for cash or stock) at
a value not less than $0.15 per share (or such other price as is the “Tender
Offer Price” as defined in the NPA) described in paragraph 6.1 of the NPA), the
Shareholders

 



--------------------------------------------------------------------------------



 



agree, pursuant to paragraph 2.3(b) of the NPA and the terms of this Agreement,
to sell or tender the Committed Shares into such Preferred Transaction.

AGREEMENT

                  The parties to this Agreement, intending to be legally bound,
agree as follows:

SECTION 1.     CERTAIN DEFINITIONS

                  Capitalized terms not otherwise defined herein shall have the
meanings given to them in the NPA. For purposes of this Agreement:

                  (a)     “Company Common Stock” shall mean the common stock of
the Company.

                  (b)     “Effective Date” means the earlier of (i) the date
that the NPA is terminated under paragraph 8.2(a) thereof, or (ii) the date that
the Company provides notice of termination of the NPA effective upon
consummation of a Preferred Transaction pursuant to a definitive agreement that
provides for termination of the NPA and the payment of principal and accrued
interest on all outstanding Notes upon the earlier of December 31, 2001, and the
consummation of such Preferred Transaction.

                  (c)     “Encumbrance” means any mortgage, lien, pledge,
encumbrance, security interest, deed of trust, option, encroachment,
reservation, order, decree, judgment, condition, restriction, charge, or claim
of any kind.

                  (d)     “Expiration Date” shall mean December 31, 2001, unless
documentation for a Preferred Transaction has been executed on or prior to
December 31, 2001, in which case, it shall mean the closing date of such
Preferred Transaction, not later than March 1, 2002; provided that if the
Company fails to pay in full the principal and accrued interest with regard to
all of the outstanding Notes when they become due and payable as provided in
paragraph 8.2 of the NPA, then the Expiration Date shall be deemed to occur on
the date such failure first occurs.

                  (e)     Shareholder shall be deemed to “Own” or to have
acquired “Ownership” of a security if Shareholder is the: (i) record owner of
such security; or (ii) “beneficial owner” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934) of such security.

2



--------------------------------------------------------------------------------



 



                  (f)     “Person” shall mean any (i) individual,
(ii) corporation, limited liability company, partnership or other entity, or
(iii) governmental entity.

                  (g)     “Subject Securities” shall mean: (i) all shares of
Company Common Stock Owned by the Shareholder as of the date of this Agreement
(comprised of the Shareholder Shares and the Committed Shares); and (ii) all
shares of Company Common Stock of which Shareholder acquires Ownership during
the period from the date of this Agreement through the Expiration Date.

                  (h)     A Person shall be deemed to have effected a “Transfer”
of a security if such Person directly or indirectly: (i) sells, pledges,
encumbers, grants an option with respect to, transfers or disposes of such
security or any interest in such security; (ii) enters into an agreement or
commitment contemplating the possible sale of, pledge of, encumbrance of, grant
of an option with respect to, transfer of or disposition of such security or any
interest therein; or (iii) reduces such Person’s beneficial ownership interest
in or risk relating to any such security.

                  (i)     “Transaction Expiration Date” means, for any specific
Preferred Transaction, the date on which (i) if such Preferred Transaction
includes a tender offer, the Company’s Board of Directors (a) recommends, or
votes to recommend, that the shareholders not tender their shares in response to
such tender offer, or (b) recommends, or votes to recommend, that the
shareholders vote or tender their shares in favor of another transaction, and
(ii) if such Preferred Transaction does not include a tender offer, the
Company’s Board of Directors recommends, or votes to recommend, that the
shareholders vote against the Preferred Transaction, or (b) recommends, or votes
to recommend, that the shareholders vote or tender their shares in favor of
another transaction.

SECTION 2.     TENDER AND VOTING OF SHARES

                  2.1.   Agreement.

                  (a)     Each Shareholder agrees that, from and after the
Effective Date until the Expiration Date (or for any specific Preferred
Transaction, the Transaction Expiration Date for such Preferred Transaction, if
earlier), pursuant to and in accordance with the terms of any Preferred
Transaction, such Shareholder shall tender, or cause to be tendered the Subject
Securities or otherwise sell or exchange the Subject Securities in connection
with such Preferred Transaction for the same consideration and otherwise on the
same terms as those on which the public holders of the Company Common Stock sell
or exchange their Company Common Stock in such Preferred Transaction as provided
below and agrees that, during the period that this Section 2.1(a) is

3



--------------------------------------------------------------------------------



 



effective for such Preferred Transaction, it will not withdraw or permit the
withdrawal of the tender of the Subject Securities, if applicable.

                  (b)     If such Preferred Transaction includes a tender offer
(the “Offer”), on or prior to the last day for tendering shares pursuant to the
terms of the Offer (so long as the Transaction Expiration Date for such
Preferred Transaction has not occurred), such Shareholder shall (x) deliver to
the depository designated in the Offer (i) a letter of transmittal with respect
to the Subject Securities complying with the terms of the Offer,
(ii) certificates representing the Subject Securities and (iii) all other
documents or instruments required to be delivered pursuant to the terms of the
Offer, and/or (y) instruct its broker or such other Person who is the holder of
record of any Subject Securities beneficially owned by each Shareholder to
timely tender such Subject Securities pursuant to the terms and conditions of
the Offer.

                  (c)     If such Preferred Transaction does not include a
tender offer, each Shareholder shall (so long as the Transaction Expiration Date
for such Preferred Transaction has not occurred) (x) deliver the Subject
Securities in compliance with the terms of the merger agreement or other
documentation relating to or governing such Preferred Transaction, including
(i) any certificates representing the Subject Securities and (ii) all other
documents or instruments required to be delivered pursuant to the terms of the
Preferred Transaction, and/or (y) instruct its broker or such other Person who
is the holder of record of any Subject Securities beneficially owned by each
Shareholder to promptly deliver such Subject Securities pursuant to the terms
and conditions of the documentation relating to or governing the Preferred
Transaction.

                  2.2.   Voting. Each Shareholder agrees that from and after the
Effective Date until the Expiration Date (or for any specific Preferred
Transaction, the Transaction Expiration Date for such Preferred Transaction, if
earlier), at any meeting of shareholders of the Company, however called, and in
any action by written consent of the shareholders of the Company, such
Shareholder shall vote the Subject Securities or cause the Subject Securities to
be voted (to the extent such securities are entitled to be voted) in favor of
any Preferred Transaction.

SECTION 3.     TRANSFER OF SUBJECT SECURITIES

                  3.1.   Transferee of Subject Securities to Be Bound by this
Agreement. Shareholder agrees that, during the period from the date of this
Agreement through the Expiration Date, except to the extent that such act or
occurrence would not adversely affect such Shareholder’s ability to perform its
obligations under Section 2 of this Agreement, Shareholder shall not (i) cause
or permit any Transfer of any of the Subject Securities to be effected (other
than pursuant to any Preferred Transaction); (ii) tender any of the Subject

4



--------------------------------------------------------------------------------



 



Securities to any Person (other than pursuant to any Preferred Transaction) or
(iii) create or permit to exist any Encumbrance with respect to any Subject
Securities (other than Encumbrances which do not affect the right to tender such
Subject Securities pursuant to the Offer or Preferred Transaction and
Encumbrances which do not affect, directly or indirectly, the right of the
acquiror in a Preferred Transaction or its designee to vote the Subject
Securities as provided herein).

                  3.2.   Transfer of Voting Rights. Shareholder agrees that,
during the period from the date of this Agreement through the Expiration Date
and except as expressly contemplated in this Agreement, and except to the extent
that such act or occurrence would not adversely affect such Shareholder’s
ability to satisfy its obligations under Section 2 of this Agreement,
Shareholder shall ensure that: (a) none of the Subject Securities are deposited
into a voting trust; (b) other than the Proxy, no proxy, power-of-attorney or
other authorization is granted, and no voting agreement or similar agreement is
entered into, with respect to any of the Subject Securities, (c) no sale,
Transfer, pledge, hypothecation, assignment or other disposal (including by
gift), or consent to or permission of any such action with respect to Subject
Securities is undertaken or completed, and (d) no other action that would in any
way restrict, limit or interfere with the performance of Shareholder’s
obligations hereunder is undertaken or completed.

SECTION 4.     REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER

                  Each Shareholder, as to itself only, hereby represents and
warrants to Company as follows:

                  4.1.   Authorization, Etc. Shareholder has the absolute and
unrestricted right, power, authority and capacity to execute and deliver this
Agreement and the Proxy and to perform its obligations hereunder and thereunder.
This Agreement has been duly executed and delivered by Shareholder and
constitutes a legal, valid and binding obligation of Shareholder, enforceable
against Shareholder in accordance with its terms, subject to (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies.

                  4.2.   No Conflicts or Consents.

                  (a)     The execution and delivery of this Agreement by
Shareholder does not, and the execution of the Proxy and the performance of this
Agreement by Shareholder will not: (i) conflict with or violate any law, rule,
regulation, order, decree or judgment applicable to Shareholder or by which it
or any of its properties is or may be bound or affected; or (ii) result in or

5



--------------------------------------------------------------------------------



 



constitute (with or without notice or lapse of time) any breach of or default
under, or give to any other Person (with or without notice or lapse of time) any
right of termination, amendment, acceleration or cancellation of, or result
(with or without notice or lapse of time) in the creation of any Encumbrance or
restriction on any of the Subject Securities pursuant to, any contract to which
Shareholder is a party or by which Shareholder or any of its properties is or
may be bound or affected.

                  (b)     The execution, delivery and performance of this
Agreement by Shareholder do not require any consent or approval of any Person.

                  4.3.   Title to Securities. As of the date of this Agreement:
(a) Shareholder holds of record (free and clear of any Encumbrances or
restrictions) the number of outstanding shares of Company Common Stock set forth
under the heading “Shares Held of Record” on the signature page hereof;
(b) Shareholder holds (free and clear of any Encumbrances or restrictions) the
options, warrants and other rights to acquire shares of Company Common Stock set
forth under the heading “Options, Warrants and Other Rights” on the signature
page hereof; (c) Shareholder Owns the additional securities of the Company set
forth under the heading “Additional Securities Beneficially Owned” on the
signature page hereof; and (d) Shareholder does not directly or indirectly Own
any shares of Company Common Stock or other securities of the Company, or any
option, warrant or other right to acquire (by purchase, conversion or otherwise)
any shares of Company Common Stock or other securities of the Company, other
than the shares and options, warrants and other rights set forth on the
signature page hereof.

SECTION 5.     MISCELLANEOUS

                  5.1.   Survival of Representations, Warranties and Agreements.
All representations, warranties, covenants and agreements made by Shareholder in
this Agreement shall survive until the Expiration Date.

                  5.2.   [RESERVED]

                  5.3.   Notices. Any notice or other communication required or
permitted to be delivered to any party under this Agreement shall be in writing
and shall be deemed properly delivered, given and received when actually
delivered (by hand, by registered mail, by courier or express delivery service
or by facsimile) to the address or facsimile telephone number set forth beneath
the name of such party below (or to such other address or facsimile telephone
number as such party shall have specified in a written notice given to the other
parties hereto); provided, however, that a written notice delivered via
facsimile shall be deemed delivered only if at the time of, or shortly after,
such facsimile transmission the party giving the notice confirms by telephone
the actual receipt by the other party of such facsimile transmission:

6



--------------------------------------------------------------------------------



 



         IF TO THE COMPANY:

         Classic Vacation Group, Inc.
         One North First Street
         San Jose, CA 95113
         Attention: Chief Financial Officer
         Facsimile No.: (408) 993-8347


         with a copy to:

         J. Hovey Kemp
         Hogan & Hartson LLP
         555 13th Street, N.W.
         Washington, D.C. 20004
         Facsimile No.: (202) 637-5910


         IF TO CVGI OR TCF:

         CVG Investment LLC
         c/o Three Cities Research, Inc.
         650 Madison Avenue
         New York, New York 10022
         Attention: J. William Uhrig
         Facsimile No.: (212) 980-1142

         with a copy to:

         David W. Bernstein
         Clifford Chance Rogers & Wells LLP
         200 Park Avenue
         New York, New York 10166
         Facsimile No.: (212) 878-8375

         IF TO GVI:

         CVG Investment LLC
         c/o Three Cities Research, Inc.
         650 Madison Avenue
         New York, New York 10022
         Attention: J. William Uhrig
         Facsimile No.: (212) 980-1142

7



--------------------------------------------------------------------------------



 



         with a copy to:

         David W. Bernstein
         Clifford Chance Rogers & Wells LLP
         200 Park Avenue
         New York, New York 10166
         Facsimile No.: (212) 878-8375

         IF TO TEI:

         c/o Thayer Capital Partners
         1455 Pennsylvania Avenue, Suite 350
         Washington, D.C. 20004
         Attention: Daniel Raskas
         Facsimile No.: (202) 371-0391

         with a copy to:

         Michael T. Edsall
         Kirkland & Ellis
         655 Fifteenth Street, N.W.
         Suite 1200
         Washington, D.C. 20005
         Facsimile No.: (202) 879-5200

                  5.4.   [RESERVED]

                  5.5.   Severability. If any provision of this Agreement or any
part of any such provision is held under any circumstances to be invalid or
unenforceable in any jurisdiction, then (a) such provision or part thereof
shall, with respect to such circumstances and in such jurisdiction, be deemed
amended to conform to applicable laws so as to be valid and enforceable to the
fullest possible extent, (b) the invalidity or unenforceability of such
provision or part thereof under such circumstances and in such jurisdiction
shall not affect the validity or enforceability of such provision or part
thereof under any other circumstances or in any other jurisdiction, and (c) the
invalidity or unenforceability of such provision or part thereof shall not
affect the validity or enforceability of the remainder of such provision or the
validity or enforceability of any other provision of this Agreement. Each
provision of this Agreement is separable from every other provision of this
Agreement, and each part of each provision of this Agreement is separable from
every other part of such provision.

                  5.6.   Entire Agreement. This Agreement, the Proxy and any
other documents delivered by the parties in connection herewith constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings between the
parties with respect thereto. No addition to or modification of any provision of
this Agreement shall be binding upon either party unless made in writing and
signed by all parties.

8



--------------------------------------------------------------------------------



 



                  5.7.   Assignment; Binding Effect. Except as provided herein,
neither this Agreement nor any of the interests or obligations hereunder may be
assigned or delegated by Shareholder or Company without the prior written
consent of the non-assigning party, and any attempted or purported assignment or
delegation of any of such interests or obligations shall be void. Subject to the
preceding sentence, this Agreement shall be binding upon, and inure to the
benefit of, Shareholder and its heirs, estate, executors, personal
representatives, successors and assigns (as the case may be), and shall be
binding upon, and inure to the benefit of, Company and its successors and
assigns. Without limiting any of the restrictions set forth in Section 3 or
elsewhere in this Agreement, this Agreement shall be binding upon any Person to
whom any Subject Securities are Transferred. Nothing in this Agreement is
intended to confer on any Person (other than Company and its successors and
assigns) any rights or remedies of any nature.

                  5.8.   Specific Performance. The parties agree that
irreparable damage would occur in the event that any provision of this Agreement
was, or is, not performed in accordance with its specific terms or was, or is,
otherwise breached. Shareholder agrees that, in the event of any breach or
threatened breach by Shareholder of any covenant or obligation contained in this
Agreement, Company shall be entitled (in addition to any other remedy that may
be available to it, including monetary damages) to (a) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation, and (b) an injunction restraining such breach or threatened
breach. Shareholder further agrees that neither Company nor any other Person
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 5.8, and Shareholder irrevocably waives any right he may have to require
the obtaining, furnishing or posting of any such bond or similar instrument.

                  5.9.   Non-Exclusivity. The rights and remedies of Company
under this Agreement are not exclusive of or limited by any other rights or
remedies which it may have, whether at law, in equity, by contract or otherwise,
all of which shall be cumulative (and not alternative). Without limiting the
generality of the foregoing, the rights and remedies of Company under this
Agreement, and the obligations and liabilities of Shareholder under this
Agreement, are in addition to their respective rights, remedies, obligations and
liabilities under common law requirements and under all applicable statutes,
rules and regulations. Nothing in this Agreement shall limit any of
Shareholder’s obligations, or the rights or remedies of Company, under any
agreement between Company and Shareholder; and nothing in any such agreement
shall limit any of Shareholder’s obligations, or any of the rights or remedies
of Company, under this Agreement.

9



--------------------------------------------------------------------------------



 



                  5.10. Governing Law. This Agreement and the Proxy shall be
construed in accordance with, and governed in all respects by, the laws of the
State of Delaware.

                  5.11. Counterparts. This Agreement may be executed by the
parties in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Signatures transmitted by facsimile shall be binding
and acceptable if originally executed copies are delivered to all other parties
by overnight courier within three days of the date of this Agreement.

                  5.12. Captions. The captions contained in this Agreement are
for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

                  5.13. Waiver. No failure on the part of Company to exercise
any power, right, privilege or remedy under this Agreement, and no delay on the
part of Company in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. Company shall not be deemed to have waived any claim
available to Company arising out of this Agreement, or any power, right,
privilege or remedy of Company under this Agreement, unless the waiver of such
claim, power, right, privilege or remedy is expressly set forth in a written
instrument duly executed and delivered on behalf of Company; and any such waiver
shall not be applicable or have any effect except in the specific instance in
which it is given.

                  5.14. Construction.

                  (a)     For purposes of this Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include masculine and feminine genders.

                  (b)     The parties agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.

                  (c)     As used in this Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

10



--------------------------------------------------------------------------------



 



                  (d)     Except as otherwise indicated, all references in this
Agreement to “Sections” and “Exhibits” are intended to refer to Sections of this
Agreement and Exhibits to this Agreement.

[SIGNATURE PAGE TO FOLLOW]

11



--------------------------------------------------------------------------------



 



                  IN WITNESS WHEREOF, Company and each Shareholder have caused
this Agreement to be executed as of the date first written above.



  COMPANY:



  CLASSIC VACATION GROUP, INC.



  By:    /s/ Ronald M. Letterman               
          Ronald M. Letterman
          President and Chief Executive Officer



  SHAREHOLDERS:



  CVG INVESTMENT LLC



  By:    /s/ Jeanette Welsh      
         Name: Jeanette Welsh
         Title: Secretary & Treasurer

SHARES HELD OF RECORD:          -0-         
OPTIONS WARRANTS AND OTHER RIGHTS:          -0-         
ADDITIONAL SECURITIES BENEFICIALLY OWNED:          -0-         



  GV INVESTMENT LLC



  By:    /s/ Jeanette Welsh      
          Name: Jeanette Welsh
          Title: Secretary

SHARES HELD OF RECORD:          386,300         
OPTIONS WARRANTS AND OTHER RIGHTS:          5,868,925         
ADDITIONAL SECURITIES BENEFICIALLY OWNED:          -0-         

 



--------------------------------------------------------------------------------



 





  THREE CITIES FUND III, L.P.



  By:    Willem F. P. de Vogel         
          Name: Willem F.P. de Vogel
          Title: Managing Director

SHARES HELD OF RECORD:          -0-         
OPTIONS WARRANTS AND OTHER RIGHTS:          -0-         
ADDITIONAL SECURITIES BENEFICIALLY OWNED:          6,255,225         



  THAYER EQUITY INVESTORS III, L.P.



  By: TC Equity Partners L.L.C.

         its general partner



  By:    Daniel A. Raskas         
          Name: Daniel A. Raskas
          Title: Managing Director

SHARES HELD OF RECORD:          9,599,749         
OPTIONS WARRANTS AND OTHER RIGHTS:          -0-         
ADDITIONAL SECURITIES BENEFICIALLY OWNED:          -0-         

 